 In the Matter Of PENNSYLVANIA GREYHOUND LINES, INC.andTRANS-PORT`ORDERS UNION OF AMERICA, LOCAL No. 155Case No. R-422.-Decided March31, 1938Bus Transportation Industry-Investigation of Representatives:rivalor-ganizations;controversy as to appropriateunit-Unit Appropriatefor CollectiveBargainung-proposedunit of maintenance men, porters,and baggageclerks,including or excluding ticket agents,at one point in company's lines,inappro-priate because other employees at the same point whose functions and interestsare closely allied to those within the unit are excluded-Order: dismissingPetition for Investigation and Certification.Mr. Henry Shore,for the Board.Mr. Ivan Bowen,ofMinneapolis,Minn., andMr. Charles H.Young,of New Castle, Pa., for the Company.Mr. Benjamin C. Sigal,of Pittsburgh, Pa., for the T. W. U.Mr. Paul R. Hutchings,ofWashington, D. C., for the I. A. M.Mr. A. Lane Cricher,of Pittsburgh, Pa., for the Brotherhood.Mr. Clyde J. Ringer,of Avalon, Pa., for the M. C. E. U.Mr. Bernard W. Freund,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn September 22, 1937, Robert J. Davidson, field representative ofthe Committee for Industrial Organization, acting in behalf of theTransport Workers Union of America, Local No. 155, herein calledthe T. W. U., filed with the Regional Director for the Sixth Region(Pittsburgh, Pennsylvania), a petition alleging that a question affect-ing commerce had arisen concerning the representation of employeesof Pittsburgh Division,' Pennsylvania Greyhound Lines, Inc., andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.The petition was later amended to statecorrectly the name of the employer as Pennsylvania Greyhound Lines,Inc., herein called the Company.On October 21, 1937, the NationalLabor Relations Board, herein called the Board, acting pursuant to'At the hearing the T. W. U. defined "Pittsburgh Division" as including only the garageand terminal operated at Pittsburgh; Pennsylvania, by Pennsylvania Greyhound Lines, Inc.314 DECISIONS AND ORDERS315Section 9 (c) of the Act, and Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon due notice.On November 22, 1937, the Regional Director granted leave to in-tervene to the International Association of Machinists, herein calledthe I. A. M., a labor organization claiming to represent employeesdirectly affected by the investigation.On November 24, 1937, theRegional Director granted leave to intervene to the Brotherhood ofRailway Trainmen, herein called the Brotherhood, a labor organiza-tion heretofore certified by the Board as the representative of allbus drivers employed by the Company.2On September 21, 1937, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, theT.W. U., and the I. A. M. Pursuant to the notice a hearing washeld on November 26 and 27, 1937, at Pittsburgh, Pennsylvania, be-fore Albert H. Lohm, the Trial Examiner duly designated by theBoard.At the commencement of the hearing the Trial Examinergranted leave to intervene to the 'Motor Coach Employees Union,Inc., herein called the M. C. E. U., a labor organization claiming torepresent employees directly affected by the investigation.TheBoard, the Company, the T. W. U., and the Brotherhood were repre-sented by counsel ; the I. A. M. by its assistant director of research ;and the M. C. E. U. by its acting organizer.All participated inthe hearing.Full opportunity to be heard, to examine and cross-;examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.The Trial Examiner permitted the T. W. U. to amend its petitionduring the course of the hearing by substituting Pennsylvania Grey-hound Lines, Inc., for Pittsburgh Division, Pennsylvania GreyhoundLines, Inc., and by restating its allegations with regard to the appro-priate unit.On the second clay of the hearing the Trial Examinerrefused to admit evidence offered by the M. C. E. U. for the purposeof proving that it had been designated as bargaining agent by certainemployees of the Company at Pittsburgh.This evidence was rele-vant to the issue of whether the unit proposed by the T. W. U. wasappropriate, and should have been received.The Trial Examiner'sruling was not prejudicial, however, in view of our disposition of thecase.During the course of the hearing the Trial Examiner madeother rulings on motions and on objections to the admission of evi-dence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulings arehereby affirmed.2 3 N L R.B. 622. 316NATIONAL LABOR RELATIONS BOARDPursuant to leave granted by the Trial Examiner, briefs were filedsubsequent to the hearing by the Brotherhood and the I. A. M.jointly, and by the T. W. U.On February 21, 1938, oral argumentwas had before the Board in Washington.Upon the entire record in the case,. the Board makes the following :FINDINGS OF FACTf1.THE BUSINESS OF THE COMPANYThe Company is engaged in the bus transportation business in theEast and Middle West.At a number of points along its lines theCompany operates garages and terminals, among which are a garageand a terminal at Pittsburgh,Pennsylvania,which are here involved.At the hearing the Company stipulated that it is engaged in inter-state commerce,that a substantial part of the Company's business inand out of Pittsburgh is interstate,and that all employees within theunit claimed by the T. W. U. to be appropriate are engaged in theoperations of the Company.The Board has assumed jurisdictionover the Company in two previous cases.3The Company stipulatedthat the findings of fact relating to the Company and its businessmade by the BoardinMatter ofPennsylvania Greyhound Lines,et al.andThe Brotherhood of Railroad Trainmen,Case No. R-151,4are true and that the record upon which those findings were made beincorporated as part of the record in this case in so far as relevant.II.THE ORGANIZATIONS INVOLVEDThe Transport Workers Union of America is a labor organizationaffiliatedwith the Committee for Industrial Organization.LocalNo. 155 of the T. W. U., formerly called the United Bus Employeesof America, has been authorized by the T. W. U. to organize em-ployees of the Company in and about Pittsburgh, Pennsylvania.The president of Local No. 155 testified that the local admits to itsmembership maintenance men, porters, baggage clerks, and ticketagents employed in the Company's Pittsburgh garage and terminal.The International Association of Machinists is a labor organiza-tion affiliated with the American Federation of Labor, admitting toitsmembership maintenance employees of the Company throughoutits lines.The Motor Coach Employees Union, Inc., is a recently formed in-dependent labor organization. It has solicited applications for mem-bership among maintenance men, ticket agents, information clerks,telephone operators, and baggage clerks employed by the Companyin Pittsburgh.8 1 N. L.R. B. 1, and 3 N. L. R. B. 622.4 3 N. L.R. B. 622. DECISIONS AND ORDERS31710III.TILE APPROPRIATE UNITIn its original petition the T.W. U. alleged that maintenancemen, porters, and ticket agents employed in Pittsburgh constitute aunit appropriate for purposes of collective bargaining.During thehearing the petition was amended in this respect to include baggageclerks also.Both the I. A. M. and the Brotherhood contend thatthe unit proposed by the' T. W. U. is not appropriate because it isnot an employer unit, a craft unit, a plant unit, or a subdivisionthereof.The record does not disclose that either the M. C. E. U.or the Company takes any specific position regarding the appro-priate unit.At the Pittsburgh garage about 90 maintenance men and 3 or 4drivers' room 'attendants are employed.Maintenance employeesare paid on an hourly basis, with very few exceptions, and receivetime and one-half for overtime.Two and one-half miles away, atthe terminal, the Company has employees variously classified asstarter, ticket agent, desk information clerk, telephone informationclerk, telephone operator, baggage clerk, stenographer, janitor, por-ter ("red-cap"), ladies' room attendant, men's room attendant, andticket office clerk.On September 15, 1937, there were 7 ticket agents,10 baggage clerks, 23 porters, and a total of 28 employees in theother classificationswith not more than 6 employees in any oneclassification.Porters are paid $1 per month, depending on tips fortheir livelihood.All other terminal employees work on a monthlysalary, with straight time for overtime.The Company has estab-lished a seniority system among the maintenance men and amongthe ticket agents, but not among the baggage clerks or porters.Comparison of authorizations from employees submitted by theT.W. U. and the M. C. E. U. with Company pay rolls for Sep-tember 15, 1937, pursuant to stipulation by all parties, reveals thatthe T. W. U. has been designated as' bargaining representative by86 of the 90 maintenance men, 16 of the 23 porters, and 1 of the7 ticket agents employed on that date and that the M. C. E. U. hasbeen designated by 4 maintenance men, 4 ticket agents, and 1 bag-gage clerk.Four of these employees gave authorizations to boththe T. W. U. and the M. C. E. U.The unit claimed by the T. W. U. to be appropriate excludes anumber of classifications of employees of the Company in Pittsburghwhose functions and interests are closely allied to those of employeesincluded within the proposed unit.Porters and baggage clerks areincluded, but not drivers' room attendants, janitors, or rest-roomattendants; ticket agents are claimed to be properly joined withmaintenance men, porters, and baggage clerks, but not any of theotherwhite-collarworkers.The seemingly arbitrary exclusions 318NATIONAL LABOR RELATIONS BOARD6from the proposed unit find no justification in the record.The unitis not based on any craft or similar distinction, or predicated uponany history of collective bargaining either in the Company's Pitts-burgh garage and terminal or in the bus transportation industrygenerally.We conclude that a unit composed of maintenance em-ployees, porters, baggage clerks, and ticket agents employed by theCompany in Pittsburgh is not appropriate for the purposes ofcollective bargaining.In its brief filed subsequent to the hearing the T. W. U. indicateditswillingness to bargain for a unit composed only of maintenancemen, porters, and baggage clerks, in the event the Board shoulddetermine that ticket agents should be excluded from the unit pro-posed in the amended petition. In support of this smaller unit theT.W. U. emphasized the fact that certain of the employees containedwithin it work together at the terminal during peak periods toget busses serviced and ready to leave on schedule.We do not feelthat this fact is sufficiently significant to warrant our setting asidethese three classifications in a separate bargaining unit.The con-siderations governing our conclusion above that the larger unit pro-posed by the T. W. U. is not appropriate are equally applicable here.The I. A. M. and the Brotherhood also contended that no bargain-ing unit restricted to the Pittsburgh employees of the Company isappropriate.The I. A. M. states in connection with this positionthat it represents maintenance men employed in garages operated bythe Company along its lines outside Pittsburgh. Since we have de-cided on other grounds that the unit proposed by the petitioningunion is not appropriate, we do not find it necessary to consider themerits of the contention made by the I. A. M. and the Brotherhood.IV. THE QUESTION CONCERNING REPRESENTATIONThe petition in this case, as amended, relates solely to maintenancemen, porters, baggage clerks, and ticket agents employed by theCompany in its garage and terminal at Pittsburgh.We have found'in Section III above that no proposed unit among these employeesis appropriate for the purposes of collective bargaining.We there-fore find, on the basis of the record in this case, that no questionhas arisen concerning the representation of employees of the Com-pany in an appropriate bargaining unit within the meaning of theAct.On the basis of the above findings of fact and upon the entire rec-ord in the case the Board makes the following :CONCLUSION OF LAWNo question concerning the representation of employees of Penn-sylvania Greyhound Lines, Inc., in an appropriate bargaining unit DECISIONS AND ORDERS319exists within the meaning of Section 9 (c) of the National LaborRelations Act.ORDERUpon the basis of the foregoing findings of fact and conclusionof law the National Labor Relations Board hereby dismisses thePetition for Investigation and Certification filed in this proceedingin behalf of the Transport Workers Union of America, Local No.155.